DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment on 09/26/2022 has been entered.   Upon entering the amendment, claims 1 and 29 are amended.  Claims 2, 4, 7-8, 11, 13, 15-16, 18, 23, 25, and 30-37 are cancelled.  New claim 38 is added.  Claims 1, 3, 5-6, 9-10, 12, 14, 17, 19-22, 24, 26-29, and 38 are pending.  
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 09/26/2022, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.
Response to RCE Submission
Claim rejection under 35 U.S.C. §112(b)
Applicant’s amendment to claim 14 obviates the rejection.   The rejection is maintained.  

Claim rejection under 35 U.S.C. §102(a)(1)
Applicant amends claim 1 by further limiting the bismuth material and the promoter are each dispersed within pores of the support via incipient-wetness impregnation of precursors of the bismuth material and the promoter onto the support.  In addition, Applicant argues that Vityuk (the `896 publication) fails to teach or suggest both a bismuth material and a promoter that are each dispersed within pores of a support “via incipient-wetness impregnation of precursors of the bismuth material and the promoter onto the support.”  Applicant further argues that the `896 publication fails to teach or suggest dispersing a precursor of a silicon material together with a precursor of a bismuth material via incipient-wetness impregnation.
Applicant’s amendment and argument are sufficient to overcome the rejection because the `896 publication does not disclose all the claimed limitations. The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument over rejection of claim 26 are not sufficient to overcome the rejection.  The `896 publication discloses “an adsorbent composition, comprising: a mixture of a bismuth oxide and at least one active metal oxide on a support, wherein the at least one active metal oxide is selected from a group consisting of a silver oxide, an iron oxide, a manganese oxide, a cerium oxide, a vanadium oxide, a tin oxide and mixtures thereof, and wherein the bismuth oxide is at least partially derived from a bismuth salt precursor” [0011].  The `896 publication discloses a method of making the adsorbent composition, comprising: dispersing a bismuth oxide on a support comprising a metal oxide, wherein the support is contacted with a precursor comprising a bismuth salt. The metal oxide can be a titanium oxide, a cerium oxide, an aluminum oxide, a silicon oxide, magnesium oxide, zeolites or a mixture thereof.  Dispersing bismuth oxide on the support can include impregnating the bismuth oxide in the support [0012].  In terms of “impregnating the bismuth oxide in the support”, the `896 publication specifies the impregnating was carried out including using an incipient wetness impregnation method [0042, and 0043].   Even though not disclose an adsorbent composition wherein the bismuth material and the promoter are each dispersed within pores of the support via incipient-wetness impregnation of precursors of the bismuth material and the promoter onto the support, the `896 publication does teaches an adsorbent composition comprising a bismuth oxide on a support comprising a metal oxide, wherein the metal oxide includes a mixture of a titanium oxide (support) and a silicon oxide (promoter). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In terms of the difference that the `896 publication does not teaches an adsorbent composition comprising tungsten oxide with the specific compositions of from about 2 wt% to about 20 wt% bismuth oxide on a bismuth metal basis; from about 1 wt% to about 11 wt% tungsten oxide; and from about 69 wt% to about 94 wt% titania (TiO2), the `213 publication discloses a shaped catalyst 
    PNG
    media_image1.png
    38
    516
    media_image1.png
    Greyscale
 which contain bismuth oxide, tungsten oxide, and titania (titanium dioxide), see claim 2.   In terms of the ratio of bismuth oxide, tungsten oxide, and titania, claim 2 of the `213 publication teaches “a-h”, “x”, and “y”, which would have rendered Applicant’s claim 26 obvious unless unexpected results are demonstrated for the criticality of the claimed range.   Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 9-10, 12, 14, 17, 19-22, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/030896 (“the `896 publication”) to Vityuk et al. in view of US 2014/0039213 (“the `213 publication”) to Raichle et al. 

Applicant’s claim 1 is drawn to an adsorbent composition comprising a bismuth material, a promoter, and a support, wherein the support comprises particles having a particle size of from about 1 μm to 10 mm, wherein the bismuth material and the promoter are each dispersed within pores of the support via incipient-wetness impregnation of precursors of the bismuth material and the promoter onto the support, and wherein the promoter comprises a silicon material or a tungsten material.

Determination of the scope and content of the prior art (MPEP §2141.01)
The `896 publication discloses an adsorbent composition comprising a mixture of a bismuth oxide and at least one active metal oxide on a support, wherein the at least one active metal oxide is selected from a group consisting of a silver oxide, an iron oxide, a manganese oxide, a cerium oxide, a vanadium oxide, a tin oxide and mixtures thereof, and wherein the bismuth oxide is at least partially derived from a bismuth salt precursor, wherein the bismuth oxide is Bi2O3, and the adsorbent composition can include about 0.1% to about 2% by mass, or about 2% to about 50% by mass, or about 5% to about 15% by mass, or about 8% to about 11% by mass of the bismuth material [0006].  The `896 publication further discloses the support can be a high surface area metal oxide including a titanium oxide, a cerium oxide, an aluminum oxide, a silicon oxide, zirconium oxide, magnesium oxide, zeolites, activated carbon and mixtures thereof; the support can further include silicon dioxide (SiO2); the support may have a surface area of about 10 m2/g to about 600 m2/g, about 20 m2/g to about 300 m2/g or about 250 m2/g to about 350 m2/g [0036]; the metal oxide on the support can have a surface area of about 20 m2/g to about 600 m2/g, or about 50 m2/g to about 600 m2/g, or about 250 m2/g to about 350 m2/g [0014]; and the metal oxide of the support can include particles having a size of about 1 μm to about 10 mm [0007], wherein titanium oxide is TiO2 [0032].  In addition, the `896 publication discloses specific examples of preparing Bi/TiO2 adsorbent derived from bismuth citrate on TiO2 as support using an incipient wetness impregnation method, see Examples 1A-1B [0042-0043]. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Examples 1A-1B of the `896 publication and Applicant’s claims 1, 3, 5-7, 10, 12, 14, 17, and 19 is that the Examples 1A-1B do not teach an adsorbent composition further comprising a promoter wherein the promoter comprises a silicon material or a tungsten material.   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the difference is taught and/or suggested by the further disclosure of the same prior art.   The `896 publication discloses an adsorbent composition comprising a mixture of a bismuth oxide and at least one active metal oxide on a support, wherein the support can be a high surface area metal oxide including a titanium oxide, a cerium oxide, an aluminum oxide, a silicon oxide, zirconium oxide, magnesium oxide, zeolites, activated carbon and mixtures thereof; the support can further include silicon dioxide (SiO2); the support may have a surface area of about 10 m2/g to about 600 m2/g, about 20 m2/g to about 300 m2/g or about 250 m2/g to about 350 m2/g [0036]; the metal oxide on the support can have a surface area of about 20 m2/g to about 600 m2/g, or about 50 m2/g to about 600 m2/g, or about 250 m2/g to about 350 m2/g [0014]; and the metal oxide of the support can include particles having a size of about 1 μm to about 10 mm [0007], wherein titanium oxide is TiO2 [0032].
In terms of claim 1 limitation “the bismuth material and the promoter are each dispersed within pores of the support via incipient-wetness impregnation of precursors of the bismuth material and the promoter onto the support”, it is a limitation of product-by-process.  The adsorbent composition is obvious from the adsorbent of the `896 publication because both adsorbents comprise a mixture of a bismuth oxide on a support comprising a titanium oxide and a silicon oxide and using an incipient wetness impregnation method for the same application (i.e. adsorbing arsine from a fluid stream).   According to the MPEP2113(I), “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  According to the MPEP2113(II), once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).   Therefore, the `896 publication would have rendered claims 1, 3, 5-6, 10, 12, 14, 17, and 19 obvious.

In terms of claim 9 wherein the composition comprises from about 0.05 wt% to about 25.0 wt% promoter, based on the total weight of the composition, claim 21 of the `896 publication teaches the absorbent composition comprises about 5% to about 15% by mass of the bismuth material, and claim 23 of the `896 publication teaches the support comprises at least 5% by mass of the metal oxide (e.g. silicon oxide).  Combining the disclosure of claims 21 and 23 of the `896 publication, the `896 publication would have anticipated Applicant’s claim 9 because claim 9 can be "at once envisaged” from the teaching of claims 21 and 23 of the `896 publication.  Also see the MPEP§2131.02. 

In terms of claims 20-21, claim 14 of the `896 publication teaches the absorbent composition comprises a lead content of about 5% by mass or less; and claim 15 of the `896 publication teaches the absorbent composition is lead-free.

In terms of claim 22, wherein the composition is in a form selected from a group consisting of tablets, extrudates, pellets, rods, moldings and monoliths, and wherein the composition further comprises one or more compounds selected from a group consisting of silver oxide, iron oxide, manganese oxide, cerium oxide, vanadium oxide, tin oxide and niobium oxide, claim 32 of the `896 publication teaches the absorbent is in a form selected from a group consisting of a tablet, an extrudate, a pellet, a rod, a molding and a monolith; and the at least one active metal oxide is selected from a group consisting of a silver oxide, an iron oxide, a manganese oxide, a cerium oxide, a vanadium oxide, a tin oxide and mixtures thereof [0007]. 

In terms of claim 24, see claims 36 and 38 of the `896 publication. 

In terms of claim 26, the `896 publication does not teach an adsorbent composition comprising tungsten oxide nor the specific compositions of from about 2 wt% to about 20 wt% bismuth oxide on a bismuth metal basis; from about 1 wt% to about 11 wt% tungsten oxide; and
from about 69 wt% to about 94 wt% titania (TiO2).  However, the differences are further taught and/or suggested by the `213 publication discloses a shaped catalyst 
    PNG
    media_image1.png
    38
    516
    media_image1.png
    Greyscale
 which contain bismuth oxide, tungsten oxide, and titania (titanium dioxide), see claim 2.   In terms of the ratio of bismuth oxide, tungsten oxide, and titania, claim 2 of the `213 publication teaches “a-h”, “x”, and “y”, which would have rendered Applicant’s claim 26 obvious unless unexpected results are demonstrated for the criticality of the claimed range.   

In terms of claims 27-28, wherein the claimed absorbent has an arsine removal efficiency of > 90%, as measured by a dry colorimetry method using an arsine analyzer; or which exhibits an improved arsine removal efficiency of > 15% compared to the same composition not containing the promoter, as measured by a dry colorimetry method using an arsine analyzer, they are inherited properties of the absorbent of the `896 publication because a product is inseparable from its properties.


Conclusions
Claims 29, and 38 are allowed.
Claims 1, 3, 5-6, 9-10, 12, 14, 17, 19-22, 24, and 26-28 are rejected.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731